UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4197



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHAD RAYNARD SHORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00208-WLO)


Submitted: July 25, 2006                      Decided: August 1, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Robert Albert Jamison Lang, OFFICE OF THE UNITED STATES
ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Chad   Raynard   Shore    appeals    his   120-month   sentence

following his guilty plea to being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g) (2000).               Shore’s

counsel has submitted a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting there exist no meritorious issues for

appeal, but requesting that this court review the application of

sentencing enhancements pursuant to U.S. Sentencing Guidelines

Manual (“USSG”) §§ 2K2.1(b)(4), (b)(5) (2005), as well as the

reasonableness of the sentence imposed by the district court.

After being notified of his right to do so, Shore submitted a pro

se supplemental brief, in which he reiterates the contentions made

in the Anders brief.*

          To give due deference to a district court’s application

of the sentencing guidelines, we review factual determinations for

clear error and legal questions de novo.        United States v. Blake,

81 F.3d 498, 503 (4th Cir. 1996).             Shore’s challenge to the

application of the two-level offense level enhancement under USSG

§ 2K2.1(b)(4) is meritless, as that provision applies even if Shore




     *
      To the extent Shore intends to allege ineffective assistance
of counsel, we decline to consider this claim on direct appeal, as
the record does not conclusively establish that counsel was
ineffective. See United States v. Richardson, 195 F.3d 192, 198
(4th Cir. 1999). This claim is more properly raised in a motion
under 28 U.S.C. § 2255 (2000). See United States v. King, 119 F.3d
290, 295 (4th Cir. 1997).

                                   - 2 -
was unaware the firearm he pled guilty to possessing was stolen.

See USSG § 2K2.1, comment. (n.16).

            Shore’s challenge to the USSG § 2K2.1(b)(5) enhancement

is also unavailing.      The government must first prove that the

defendant possessed the gun, and then prove that the gun was

connected to another felony offense.      United States v. Nale, 101

F.3d 1000, 1003-04 (4th Cir. 1996).     To satisfy the “in connection

with” requirement, the government must prove that the firearm had

“some purpose or effect with respect to” the felony, and that the

gun at least facilitated, or had the potential of facilitating, the

offense.    See United States v. Lipford, 203 F.3d 259, 266 (4th Cir.

2000) (internal quotation marks and citations omitted).      After a

careful review of the record, we conclude the district court

properly applied the enhancement.

            Moreover, we find the district court imposed a reasonable

sentence.    The district court correctly calculated Shore’s total

offense level to be twenty-seven and his criminal history category

to be VI.    Based on these calculations, the sentencing guidelines

provided for a range of 130 to 162 months’ imprisonment.    See USSG

Ch. 5, Pt. A (sentencing table).      However, the statutory maximum

punishment for the offense was 120 months’ imprisonment.      See 18

U.S.C. § 924(a)(2) (2000).      Therefore, because of the statutory

maximum punishment, the sentencing guidelines provided for a term

of 120 months’ imprisonment. Treating the sentencing guidelines as


                                - 3 -
advisory and consulting the applicable § 3553(a) factors, the

district court sentenced Shore to this term of imprisonment. Shore

has   not   rebutted   the   presumption   that   the   district   court’s

imposition of sentence was reasonable. See United States v. Green,

436 F.3d 449, 457 (4th Cir. 2006), cert. denied,           ___ U.S. ___,

2006 WL 1057741 (U.S. May 22, 2006) (No. 05-10474).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the district court’s judgment. This

court requires that counsel inform Shore, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Shore requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Shore.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 4 -